DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the specification and claims as well as applicant arguments/remarks, filed on 05/19/2022, is acknowledged.  Amendments to the specification have been entered.  
Applicant has previously elected with traverse the invention of Group I, claims 1-13, drawn to a process of making a polymer-coated hard shell capsule comprising a body and a cap, wherein said capsule in the pre-locked state is spray-coated with a coating solution/suspension/dispersion comprising a polymer(s).  
Claims 1-16 are pending in this application.  Claims 14, 15 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 1-13 have been amended.  New claim 16 has been added.  No new matter was added.  Claims 1-13 and 16 are currently under the consideration.  
Any rejection or objection not reiterated in this action is withdrawn.
Applicant's amendments necessitated new ground(s) of rejection presented in this office action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a 371 of PCT/EP2018/081204, filed November 14, 2018, which claims benefit of foreign priority to IN20171041169, filed November 17, 2017.  

Information Disclosure Statement
The information disclosure statement, filed on 04/27/2022, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.
The information disclosure statement does not include Certificate Statement and Privacy Act Statement (MPEP 609), and/or does not have a signature of the applicant or representative that is required in accordance with CFR 1.33.  

Claim Objections
Claim 1, 13, 16 are objected to because of the following informalities:  
It is suggested that numerical limitations recited in claims 1, 13 should be identified by the units of measurements for clarity.  
Claim 16 comprises the typographic error “25 wt% methyl methacrylate” that needs to be corrected to “25 wt% of methyl methacrylate”.  Similar is applied to other constituents recited in claim 16.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Newly amended claim 10 recites the limitation “selected from the group consisting of starch, alginate, ..., and sodium alginate, and chitosan” that does not clearly define alternatives that can be included into the claimed polymer mixture.  Applicant is advised to use a proper Markush group language, i.e., “selected from the group consisting of A, B, ..., and C”.  Clarification is required.  

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or 112(pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 13 (dependent on claim 1) is not further limiting to the coating composition claimed in claim 1.  In the present case, newly amended independent claim 1 recites the limitation “coating layer is applied in an amount of 1-8 mg/cm2”, whereas dependent claim 13 recites the limitation “coating layer is applied in an amount of 0.7-20 mg/cm2”.  Therefore, the claimed limitation found in claim 13 fails to further limit the coating layer amount recited in independent claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al., JP 2003/325642A (cited in IDS; machine translation; hereinafter referred to as Watanabe), in view of Bravo Gonzaléz et al., US 2017/0119681 (hereinafter referred to as Bravo Gonzaléz) and Betageri et al., WO2013/170012A2 (cited in IDS; hereinafter referred to as Betageri).  
Watanabe teaches a method for producing a hard capsule with an enteric coating, wherein said capsule can be filled with a content, and wherein the capsule cap is bonded to the capsule body in a semi-locked state, and wherein the enteric coating is formed on the entire surface in the semi-locked state (Claims 1-4; Abstract; Para. 0001, 0005-0009; Figs. 1-5 as applied to claim 1-2, 11-12). 
Watanabe teaches that one can use gelatin capsules in semi-locked state that are spay-coated with a solution comprising zein, opened and filled with garlic powder, closed and locked (Para. 0014, 0017, 0027 as applied to claims 1-2, 4, 10). 
Watanabe teaches that one can use such enteric substances as cellulose acetate phthalate/anionic cellulose (Para. 0019 as applied to claims 5, 6).  
Watanabe does not teach the use of capsule-filling machine (claim 3).
Watanabe teaches, however, hard capsules that are suitable for mass production (Para. 0009).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use capsule filling machine to fill capsules as taught by Watanabe with required/desired filling to supply a large number of capsules of fine quality, e.g., with a controllable dose. 
Though Watanabe teaches that the amount of the enteric coating can be in the range of 20-80 wt%, and/or a coating thickness can be of 0.1-0.5 mm (Para. 0010, 0022), Watanabe does not specifically teach the use of a coating layer in an amount of 1-8 mg/cm2 (Claims 1, 13), and also does not teach the use in said coating layer anionic or cationic copolymers as claimed in claims 7-9 and 16.  
Bravo Gonzaléz teaches modified release coated capsules (Abstract; Para. 0037-0039), wherein the enteric coating layer comprises a film forming agent in an amount of equal or less than 8 mg/cm2 (Claim 8; Para. 0015).  Bravo Gonzaléz teaches that one can use such film forming agents as (meth)acrylate copolymers of Eudragit L, S type (i.e., copolymers of methacrylic acid with methyl methacrylate or ethyl acrylate), FS types (i.e., methyl acrylate-methyl methacrylate-methacrylic acid terpolymer), and/or mixture thereof (Claim 7; Para. 0057).  Bravo Gonzaléz provides examples of using Eudragit L30D-55, i.e., copolymers of methacrylic acid and ethyl methacrylate (e.g., Example 1). 
Betageri teaches filled capsules that are coated with an enteric coating providing controlled/delayed release of active agent/fill to a target location, and specifically teaches the use in said coatings (meth)acrylate copolymers of Eudragit E, L, S types (e.g., Eudragit L100-55, Eudragit L30D-55) that dissolve under different pH conditions (Para. 075, 081, 0120, 0168), and are identified in the instant specification as anionic and/or cationic (meth)acrylate copolymers.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use/include (meth)acrylate copolymers as well as control/optimize a thickness of a coating layer as taught by Bravo Gonzaléz and Betageri preparing enteric coated capsules as taught by Watanabe.  One would do so with expectation of beneficial results, because cited prior art teaches that said approach can be used for providing desired drug/fill release profile and/or drug/fill delivery to a target location identified by pH conditions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-13 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of (1) copending Application No. 17/595,145; (2) copending Application No. 17/438,886; and (3) copending Application No. 17/595,147. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the referenced copending applications and would be covered by any patent granted on that copending applications since the referenced copending applications and the instant application are claiming common subject matter, as follows:  A process for preparing a polymer coated hard capsules filled with an active ingredient, wherein said process comprising: (i) coating a capsule comprising a body and a cup in a pre-locked state; (ii) separating the body and the cup (iii) filling the body with the fill comprising the active ingredient by using a filling machine; and (iv) rejoining the body and the cap in a final locked state.  
This is a provisional obviousness-type double patenting rejection, because the conflicting claims have not in fact been patented.

Response to Arguments
Applicant's arguments, filed on 05/19/2022, have been fully considered, but they are moot in view of amendments to the claims.  New references and arguments have been added to 103-rejections to address newly introduced amendments and to clarify the position of the examiner.
Applicant is advised to clarify the claim language and clearly point out the patentable novelty, which he/she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made, to place the application in condition for allowance. 

Conclusion
No claim is allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615